DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, last line, replace “Regarded as 0” with “selected as zero”, and add “selected as zero” to the end of the claim.
In claim 4, line 4, replace “Regarded as 0” with “selected as zero”.
In claim 5, line 4, replace “regarded as 0” with “selected as zero”.
In claim 5, add “selected as zero” to the end of the claim.
In claim 6, next to last line, replace “regarded as 0” with “selected as zero”.
In claim 6, last line, replace “pressure higher than the pressure” with “pressure values higher than the pressure selected as zero”.
In claim 9, line 3, replace “Regarded as 0” with “selected as zero”.
In claim 10, line 4, replace “regarded as 0” with “selected as zero”.
In claim 10, add “selected as zero” to the end of the claim.
Authorization for this examiner’s amendment was given in an interview with Erik King on 28 September 2021.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a plasma processing apparatus comprising a sample stage, a plasma forming space above the sample stage and a lower space below the sample stage in communication with the plasma forming space via a space in the processing chamber on an outer periphery of the sample stage, an exhaust port on the bottom of the lower space and a heater that is configured to heat a lower portion of the vacuum container surrounding the lower space, and a first vacuum gauge configured to detect a pressure during processing of the wafer, and a second vacuum gauge for calibration that is below the first vacuum gauge and in communication with an opening disposed on an inner wall of the processing chamber that surrounds an outer periphery of the lower space, and a correction unit that is configured to correct an output of the first vacuum gauge by using outputs of the first and second vacuum gauges when a pressure in the processing chamber is at a pressure value regarded as zero and a plurality of pressure values higher than the pressure value.
In the prior art, Kikuchi (US 20170268952 A1) teaches a gas processing system having a first vacuum gauge and a second vacuum gauge for calibrating the first vacuum gauge, but does not teach a plasma processing chamber with a pressure calibrated at a value regarded as zero and a plurality of pressure values higher than the pressure value.  Cruse (US 20110265899 A1) teaches calibrating pressure gauges in a process chamber but does not teach the calibration process of the claims.   Imaoka (JP . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/Examiner, Art Unit 2881